DETAILED ADVISORY ACTION

Claim 9 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response Period
A SHORTENED STATUTORY PERIOD FOR REPLY to the previous Office Action of April 29, 2020 is set to expire THREE MONTHS FROM THE MAILING DATE of the Decision on Petition mailed 09/16/2020.  Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of mailing date of the Decision on Petition mailed 09/16/2020. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).



Response to Proposed Amendments
The proposed Claim Amendments filed 01/19/2020 will NOT be entered because they raise new issues that would require further consideration and/or search.
 	The proposed Claim Amendments with respect to claim 1 (i.e., requiring the undercoat composition is substantially free of PVC) requires combinations of features in dependent claims 2-8, 10-18 which have not been previously required.
 	The proposed Claim Amendments with respect to proposed new claims 20-22 recite features and limitations which have not been previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections of claims 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/14/2019 has been withdrawn in view of the Claim Amendments filed 02/11/2020.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-18 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	MATTHIEU ET AL (US 2017/0088745).
	MATTHIEU ET AL discloses a coating composition desirably free of BPA, bisphenol F, and aromatic glycidyl ether compounds (BADGE, BFDGE, etc.), wherein the coating composition comprise: (i) 10-90 wt% of a polyester copolymer resin; (ii) 0.01-40 wt% of one or 
 	Regarding claims 1-8, 10-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply two layers of the acrylic-free crosslinkable polyester-based coating compositions of MATTHIEU ET AL to a metal substrate or container, thereby forming a multi-layer coating system comprising an undercoat layer (i.e., a first layer of a coating composition in accordance with MATTHIEU ET AL) and an overcoat layer (i.e., a second layer of a coating composition in accordance with MATTHIEU ET AL) on said metal substrates or containers intended for use in food and/or beverages packaging in order 
 	Further regarding claims 1, 7, it would have been obvious to incorporate PVC into at least one (e.g., the uppermost or overcoat layer) or multiple coating layers in accordance with MATTHIEU ET AL applied to a surface or component of a metal container (e.g., can ends or lids, etc.) as suggested by MATTHIEU ET AL in order to provide the optimal coating and/or protective characteristics required for specific applications, in particular for food or beverage packaging applications.
	Further regarding claims 1, 7, 10, one of ordinary skill in the art would have omitted n potentially problematic compounds (e.g., BPA, BPF, BADGE, BFDGE) from the coating compositions of MATTHIEU ET AL in order to avoid potential health issues and/or also would have omitted non-essential components (e.g., acrylics, isocyanates, etc.) in order to reduce material costs and/or to simplify manufacturing.
	Regarding claims 4-5, the term “propylene glycol” is a common, art-recognized synonym for “1,2-propanediol”.
	Regarding claims 7, 11, one of ordinary skill in the art would have incorporated effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to increase the molecular weight of the polyester copolymer resin.

Claims 7, 11 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
	MATTHIEU ET AL (US 2017/0088745),
 	 	as applied to claim 1 above, 
or TAKAHIRA ET AL (US 2011/0135924).
 	BLOUNT, JR ET AL discloses that it is well known in the art to use branching agents (e.g., polycarboxylic acids, polyols, etc.) in polyester-type resins in order to increase the molecular weight of the polyester-type resins. (line 46, col. 6 to line 2, col. 7; etc.)
 	TAKAHIRA ET AL discloses that it is well known in the art to use tri-functional or higher functional carboxylic acids and/or polyols in polyester resins derived from dicarboxylic acids and diols in order to increase the molecular weight of the polyester. (paragraph 0044, etc.)
 	Regarding claims 7, 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to increase the molecular weight of the polyester copolymer resin as suggested by BLOUNT, JR ET AL (or TAKAHIRA ET AL) and thereby tailor the performance properties (e.g., strength, chemical resistance, hardness, flexibility, impact resistance, etc.) of the coating system of MATTHIEU ET AL for specific end-uses.

Claims 1-8, 10-19 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	MATTHIEU ET AL (US 2017/0088745),
	 	as applied to claims 1-8, 10-18 above,
	and further in view of MAYR ET AL (US 2007/0036903).
	MAYR ET AL ‘903 discloses that it is well known in the art to utilize a crosslinkable polyester-based undercoat or primer between a metal substrate and a PVC-based overcoat in order to provide or enhance adhesion of the overcoat to the metal substrate, wherein: the not required in the undercoat (i.e., primer) composition, and (meth)acrylic resins are not required in the overcoat composition.  (paragraph 0006-0008, 0010, 0024, 0034-0035, 0040-0065, 0081, 0108, etc.)
	Regarding claims 1-8, 10-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known polyester-based adhesion-promoting undercoat (i.e., primer) as disclosed in MAYR ET AL ‘903 to pre-treat a metal substrate prior to applying one layer of the acrylic-free crosslinkable polyester-based coating compositions of MATTHIEU ET AL to form a multi-layer coating system with excellent adhesion to metal substrates or containers used for food and/or beverages which avoids problems associated with the migration of BADGE and other undesirable compounds into container contents.
 	Further regarding claims 1, 7, it would have been obvious to incorporate PVC into an acrylic-free crosslinkable polyester-based overcoat layer in accordance with MATTHIEU ET AL applied to a polyester-primed surface or component of a metal container (e.g., can ends or lids, etc.) as suggested by MATTHIEU ET AL and MAYR ET AL ‘903 in order to provide the 
	Further regarding claims 1, 7, 10, one of ordinary skill in the art would have omitted n potentially problematic compounds (e.g., BPA, BPF, BADGE, BFDGE) from the coating compositions of MATTHIEU ET AL as suggested by MAYR ET AL ‘903 in order to avoid potential health issues and/or also would have omitted non-essential components (e.g., acrylics, isocyanates, etc.) from the coating compositions of MATTHIEU ET AL in order to reduce material costs and/or to simplify manufacturing.
	Regarding claims 4-5, the term “propylene glycol” is a common, art-recognized synonym for “1,2-propanediol”.
	Regarding claims 7, 11, one of ordinary skill in the art would have incorporated effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to increase the molecular weight of the polyester copolymer resin.

Claims 7, 11 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
	MATTHIEU ET AL (US 2017/0088745),
 	 	as applied to claim 1 above, 
	and further in view of MAYR ET AL (US 2007/0036903),
		as applied to claim 1 above,
 	and further in view of BLOUNT, JR ET AL (US 5,378,757) or TAKAHIRA ET AL (US 2011/0135924).

 	TAKAHIRA ET AL discloses that it is well known in the art to use tri-functional or higher functional carboxylic acids and/or polyols in polyester resins derived from dicarboxylic acids and diols in order to increase the molecular weight of the polyester. (paragraph 0044, etc.)
 	Regarding claims 7, 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to increase the molecular weight of the polyester copolymer resin as suggested by BLOUNT, JR ET AL (or TAKAHIRA ET AL) and thereby tailor the performance properties (e.g., strength, chemical resistance, hardness, flexibility, impact resistance, etc.) of the coating system of MATTHIEU ET AL for specific end-uses.

Response to Arguments
Applicant's arguments filed 01/19/2021 with respect to the PILATI Declaration filed 01/19/2021 have been considered but are moot because the PILATI declaration has NOT been entered.

Applicant’s arguments filed 01/19/2021 directed to the rejections of claims 1-8, 10-18 under 35 U.S.C. 103 based on MATTHIEU ET AL alone have been considered but are moot because the proposed Claim Amendments filed 01/19/2020 have NOT been entered.

Applicant's arguments filed 01/19/2021 directed to the rejections of claims 1-8, 10-18 under 35 U.S.C. 103 based on MATTHIEU ET AL in view of MAYR ET AL ‘903 have been fully considered but they are not persuasive. 
  	(A) Applicant argues that MATTHIEU ET AL in combination with MAYR ET AL ‘903 fails to “disclose or suggest an undercoat that is substantially free of PVC (co)polymer”.  However, MATTHIEU ET AL clearly suggests the use of a primer coating between the metal substrate and one (or more) layers of the MATTHIEU ET AL polyester (+ PVC) coating composition, while MAYR ET AL ‘903 discloses known polyester-based primer coatings (which do not require the presence of PVC resins) which are useful for improving adhesion between a metal substrate and subsequently applied coatings (e.g., PVC-containing overcoat compositions which do not require additional (meth)acrylic resins).  

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

* * *

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

In the present instance, MATTHIEU ET AL suggests the use of a primer coating between the disclosed polyester (+ PVC) overcoat layer(s) and a metal substrate, while MAYR ET AL ‘903 discloses a polyester-based primer or undercoat composition which provides a known advantage not required to contain functional (meth)acrylic (co)polymers, etc.).  
 	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385.)  In the present instance, one of ordinary skill in the art would have the reasonable expectation that using a known adhesion-promoting primer composition as disclosed in MAYR ET AL ‘903 as the primer coating suggested in the production of coated articles in accordance with MATTHIEU ET AL would have the predictable result of improving the adhesion of the MATTHIEU ET AL overcoat compositions to a metal substrate. Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the claimed overcoat / undercoat combination.
 	(B) Applicant argues that MAYR ET AL ‘903 teaches away from the claimed invention because the reference “teaches that its overcoat composition must comprise a functional (meth)acrylic (co)polymer”.  However, contrary to Applicant’s assertions, it is clear from the reference that while the functional (meth)acrylic (co)polymer may be a preferred optional additional component in usable overcoat compositions mentioned in MAYR ET AL ‘903, said functional (meth)acrylic (co)polymers are not an essential or critical feature of the MAYR ET AL ‘903 overcoat layers.  
 	Furthermore, there is no indication in MAYR ET AL ‘903 that the presence of optional functional (meth)acrylic (co)polymers in the various exemplary overcoat layers mentioned in not require the presence of PVC resins). 

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

* * *

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

The mere expression of a preference (i.e., the inclusion of an additional optional functional (meth)acrylic (co)polymer in the exemplary overcoat compositions in MAYR ET AL ‘903), by itself, does not constitute a clear teaching away from using the MAYR ET AL ‘903 primer or undercoat compositions with overcoat compositions which do not contain optional functional (meth)acrylic (co)polymers.  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the claimed overcoat / undercoat combination.
but not limited to:
• the type and/or amount of polyester used in the undercoat;
• the type and/or amount of crosslinking agent in the undercoat;
• the type and/or amount of polyester used in the overcoat;
• the type and/or amount of PVC used in the overcoat;
• the type and/or amount of crosslinking agent in the overcoat;
etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the specification provides only one working Example which provides the relied upon reduced migration characteristics.  Applicant has not provided persuasive evidence commensurate in scope with the present claims that undercoat and overcoat compositions which meet the limitations of the claims, but which differ significantly from the single working Example in the specification would provide similarly unexpected reductions in migration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 1, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787